 

SUBSCRIPTION AGREEMENT

 

THIS SUBSCRIPTION AGREEMENT (this “Agreement”), is dated as of June 30, 2012, by
and among MIMVI, Inc., a Nevada corporation (the “Company”), and the subscribers
identified on the signature page hereto (each a “Subscriber” and collectively,
the “Subscribers”).

 

WHEREAS, the Company and each Subscriber are executing and delivering this
Agreement in reliance upon an exemption from securities registration afforded by
the provisions of Section 4(2), Section 4(6) and/or Regulation D (“Regulation
D”) promulgated by the United States Securities and Exchange Commission (the
“Commission”) under the Securities Act of 1933, as amended (the “1933 Act”).

 

WHEREAS, the parties hereto desire that, upon the terms and subject to the
conditions contained herein, the Company shall issue and sell to the Subscribers
(the “Offering”), as provided herein, and such Subscribers shall purchase (i) up
to an aggregate of $250,000 (the “Principal Amount”) of 10% Senior Secured
Convertible Debentures (the “Note” or “Notes”) of the Company, the form of which
is annexed hereto as Exhibit A, and (ii) Common Stock Purchase Warrants (the
“Warrants”) in the form attached hereto as Exhibit B;

 

WHEREAS, the Notes shall mature on the date that is one year following the
Closing Date (as defined herein) (the “Maturity Date”). Additionally, such Notes
shall be convertible into shares (the “Conversion Shares”) of the Company’s
common stock, par value $.001 per share (the “Common Stock”), on the terms and
conditions set forth therein at an initial price per share equal to $0.25 (the
“Conversion Price”). The Warrants shall entitle the Subscribers to purchase that
number of shares of the Company’s Common Stock that equal in the aggregate 100%
of the number of shares that would be issuable upon full conversion of the such
Subscriber’s Notes at the Conversion Price (the “Warrant Shares”). The Notes,
Conversion Shares, Warrants and the Warrant Shares are collectively referred to
herein as the “Securities”); and

 

WHEREAS, the aggregate proceeds of the Offering (the “Escrowed Funds”) shall be
held in escrow (the “Escrow Account”) pursuant to the terms of a Funds Escrow
Agreement to be executed by the parties hereto substantially in the form
attached hereto as Exhibit C (the “Escrow Agreement”).

 

NOW, THEREFORE, in consideration of the mutual covenants and other agreements
contained in this Agreement, the Company and the Subscribers, intending to be
legally bound, hereby agree as follows:

 

1.   Closing Date; Conditions to Closing.

 

(a)  The initial closing date (the “First Closing Date”) shall be on or before
June 30, 2012. The Offering shall expire on October 10, 2012 (the “Closing
Date”), unless extended for an additional thirty (30) days at the option of the
Company. The consummation of the transactions contemplated hereby on the First
Closing Date (the “First Closing”) and on subsequent closing dates (each, a
“Closing”), respectively, shall take place at the offices of Lucosky Brookman
LLP, 33 Wood Avenue South, 6th Floor, Manalapan, NJ, 07726, upon the
satisfaction or waiver of all conditions to Closing set forth in this Agreement.
Subject to the satisfaction or waiver of the terms and conditions of this
Agreement, on the Closing Date, each Subscriber shall purchase, and the Company
shall sell to each Subscriber, the Notes in the Principal Amount of up to
$250,000, and issue to each Subscriber Warrants as described in Section 2 of
this Agreement.

 

(b)  Conditions to all Parties’ Obligations at the First Closing. The
obligations of the Company and the Subscribers are subject to the satisfaction
or waiver at or before the First Closing of each of the conditions set forth
below:

 

1

 

 

(i)  No order by any Governmental Authority shall be in effect or threatened
that enjoins, restrains, conditions or prohibits consummation of the
transactions contemplated by this Agreement or the other Transaction Documents;
and

 

(ii)  No legal proceedings shall have been instituted or threatened, or claim or
demand made against any party hereto seeking to restrain or prohibit, or to
obtain substantial damages with respect to, the consummation of the transactions
contemplated by this Agreement and the other Transaction Documents.

 

(c)  Conditions to Subscribers’ Obligations at the First Closing. The obligation
of the Subscribers to purchase the Securities at the First Closing is subject to
the satisfaction or waiver at or before the First Closing of each of the
conditions set forth below:

 

(i)  delivery of all executed Transaction Documents (as defined herein);

 

(ii)  delivery of all applicable completed and executed Schedules and Exhibits
to this Agreement;

 

(iii)  delivery of a corporate resolution approving the Company’s entry into
each of the Transaction Documents and authorizing the Offering and the other
actions contemplated by the Transaction Document, including, without limitation,
the granting of a security interest in the Collateral;

 

(iv)  delivery of an officer’s certificate signed by an officer of the Company
certifying that (A) the representations and warranties made by the Company in
this Agreement and the other Transaction Documents are true, complete and
accurate in all respects on and as of the First Closing Date, with the same
force and effect as though such representations and warranties had been given on
and as of the Closing Date, except to the extent such representations and
warranties expressly relate to an earlier or other date and (B) the Company has
performed or complied with, in all respects, all obligations and agreements to
be performed or complied with by the Company on or prior to the First Closing
Date pursuant to this Agreement and the other Transaction Documents (the
“Officer’s Certificate”);

 

(v)  delivery of good standing certificates (collectively, the “Good Standing
Certificates”) from the State of the Company’s incorporation and from each State
that the Company is or should be qualified to do business, each dated within
three (3) business days of the First Closing;

 

(vi)  delivery of all Uniform Commercial Code (“UCC”) financing statements
prepared in conformity with the UCC as adopted by the State of New York as are
determined by Cape One Financial Master Fund Ltd. (the “Lead Subscriber”), on
behalf of itself and the other Subscribers, in its sole and absolute discretion,
that are desirable by the Lead Subscriber to secure and perfect the Subscribers’
security interests in the Collateral (as defined in the Security Agreement);

 

(vii)  delivery of the results from Lien (as defined herein), federal and state
tax, judgment and pending litigation searches from each state and county in
which the Company has or had an address or property that are satisfactory to the
Lead Subscriber in its sole and absolute discretion;

 

(d)          Conditions to the Company’s Obligations at each of the First
Closing and Subsequent Closings.

 

(i)  with respect to the First Closing only, delivery of all executed
Transaction Documents;

 

2

 

 

(ii)  delivery of all applicable completed and executed Schedules and Exhibits
to this Agreement;

 

(iii)  with respect to the First Closing, release from the Escrow Account of the
Purchase Price in an aggregate amount of at least $100,000; and

 

(iv)  with respect to Subsequent Closings (as defined herein), release from the
Escrow Account of the applicable Purchase Price.

 

(e)  Conditions to Subscribers’ Obligations at Subsequent Closings. The
obligation of the Subscribers to purchase the Securities is subject to the
satisfaction or waiver at or before any subsequent closing (a “Subsequent
Closing”) of each of the conditions set forth below:

 

(i)  delivery of all applicable completed and executed Schedules and Exhibits to
this Agreement; and

 

(ii)  delivery of an Officer’s Certificate as of the date of such Subsequent
Closing.

 

2.  Notes; Warrants.

 

(a)  Notes. Subject to the satisfaction or waiver of the terms and conditions of
this Agreement and the other Transaction Documents, (i) on the First Closing
Date, each Subscriber shall purchase, and the Company shall sell, to each such
Subscriber, a Note in the Principal Amount set forth opposite such Subscriber’s
name on the signature page hereto and (ii) on any date of a Subsequent Closing
(each, a “Subsequent Closing Date”), each Subscriber shall purchase, and the
Company shall sell, to each such Subscriber, a Note in the Principal Amount set
forth in the addendum to the Subscription Agreement in the form attached hereto
as Exhibit D (the “Addendum”).

 

(b)  Warrants. On the Closing Date, the Company shall issue and deliver a
Warrant to each Subscriber. The Warrant entitles each Subscriber to purchase
that number of shares of the Company’s Common Stock that equals in the aggregate
100% of the number of shares that would be issuable upon full conversion of such
Subscriber’s Note at the initial Conversion Price on the applicable Closing
Date. The Warrant shall be exercisable at an initial exercise price of $0.25 per
share (“Exercise Price”).

 

(c)  Allocation of Purchase Price. The Purchase Price shall be allocated among
the components of the Securities so that each component of the Securities shall
be fully paid and nonassessable.

 

3.  Subscriber Representations and Warranties. Each Subscriber, severally but
not jointly, hereby represents and warrants to, and agrees with the Company
that:

 

(a)  Organization and Standing of Subscriber. If Subscriber is a Person other
than an individual, such Subscriber is duly formed, validly existing and in good
standing under the laws of the jurisdiction of its formation.

 

3

 

 

(b)  Authorization and Power. If Subscriber is an individual, such Subscriber
has the legal capacity to enter into this Agreement and is duly and legally
qualified to purchase and own the Securities. If Subscriber is a Person other
than an individual, such Subscriber has the requisite power and authority to
enter into this Agreement and the other Transaction Documents. The execution,
delivery and performance of this Agreement and the other Transaction Documents
by such Subscriber and the consummation by it of the transactions contemplated
hereby and thereby have been duly authorized by all necessary action, and no
further consent or authorization of such Subscriber or its board of directors,
stockholders, partners or members, as the case may be, is required. This
Agreement and the other Transaction Documents, when executed delivered by such
Subscriber, and after the receipt of the Company’s executed signature pages,
shall constitute a valid and binding obligation of such Subscriber, enforceable
against such Subscriber in accordance with the terms hereof and thereof, subject
to bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar laws of general applicability relating to or affecting creditors’ rights
generally and to general principles of equity.

 

(c)  No Conflicts; No Consents. The execution, delivery and performance of this
Agreement and the other Transaction Documents and the consummation by such
Subscriber of the transactions contemplated hereby and thereby or relating
hereto or thereto do not, and shall not, (i) result in a violation of such
Subscriber’s charter documents or bylaws or other organizational documents, as
applicable, or (ii) conflict with, or result in a violation of any law, rule or
regulation, or any order, judgment or decree of any court or governmental agency
applicable to such Subscriber (except for such conflicts and violations as would
not, individually or in the aggregate, have a material adverse effect on such
Subscriber). Such Subscriber is not required to obtain any consent,
authorization or order of, or make any filing or registration with, any court or
governmental agency in order for it to execute, deliver or perform any of its
obligations under this Agreement and the other Transaction Documents or to
purchase the Securities in accordance with the terms hereof, provided that the
representations, warranties and agreements of the Company herein, upon which
such Subscriber relies, are true, complete and correct in all respects.

 

(d)  Information on Company. Such Subscriber has had access to the EDGAR Website
of the Commission and to the Company's filings made with the Commission
available on the EDGAR Website five (5) days preceding the applicable Closing
Date (hereinafter referred to collectively as the “Reports”). Such Subscriber
does not have any knowledge of any information not included in the Reports,
other than written materials delivered to Subscriber by the Company regarding
the Company’s operations, financial condition and business and such other
written information requested and received by such Subscriber that is expressly
identified in writing as “OTHER WRITTEN INFORMATION” (such other information is
collectively referred to herein as the “Other Written Information”). Such
Subscriber has relied on the Reports and Other Written Information in making its
investment decision.

 

(e)  Information on Subscriber. Subscriber is, and shall be at the time of the
conversion of the Notes and exercise of the Warrants, an “accredited investor,”
as such term is defined in Regulation D promulgated by the Commission under the
1933 Act, is experienced in investment and business matters, has made
investments of a speculative nature and has purchased securities of United
States publicly-owned companies in private placements in the past and, with its
representatives, has such knowledge and experience in financial, tax and other
business matters as to enable such Subscriber to utilize the information
delivered by the Company to evaluate the merits and risks of, and to make an
informed investment decision with respect to, the proposed purchase, which
represents a speculative investment. Such Subscriber is able to bear the risk of
such investment for an indefinite period and to afford a complete loss thereof.
The information set forth on the signature page hereto regarding such Subscriber
is accurate.

 

(f)  Purchase of Notes, Warrants and Issuer Securities. On each Closing Date,
such Subscriber shall purchase the applicable Note, Warrants and Issuer
Securities as principal for its own account for investment only and not with a
view toward, or for resale in connection with, the public sale or any
distribution thereof.

 

4

 

 

(g)  Restricted Securities. Such Subscriber understands that the Securities have
not been registered under the 1933 Act or any applicable state securities laws
by reason of their issuance in a transaction that does not require registration
under the 1933 Act, and that such Securities must be held indefinitely unless a
subsequent disposition is registered under the 1933 Act or any applicable state
securities laws or is exempt from such registration. Subscriber understands that
such Subscriber shall not sell, offer to sell, assign, pledge, hypothecate or
otherwise transfer any of the Securities, unless (i) pursuant to an effective
registration statement under the 1933 Act, (ii) an exemption from registration
is available, (iii) the transfer (which will be without restriction and without
the need for an opinion of counsel) of the Securities is to an Affiliate of such
Subscriber; provided that each such Affiliate is an “accredited investor” as
defined under Regulation D, and that such Affiliate agrees to be bound by the
terms and conditions of this Agreement, (iv) the Company gives prior written
consent, which shall not be unreasonably withheld or delayed or (v) Subscriber
is entering into hedging transactions in the course of hedging a position that
such Subscriber assumes or into short positions or other derivative transactions
relating to the Securities or interest in the Securities, and delivers the
Securities or the interests in the Securities to close out such Subscriber’s
short or other positions or otherwise settle other transactions, or loans or
pledges the Securities or interests in the Securities to third parties who in
turn may dispose of these Securities.

 

(h)  Legend. All Securities when issued shall bear the following or similar
legend:

 

“THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAS NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, NOR APPLICABLE
STATE SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD,
TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION
STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
(B) AN OPINION OF COUNSEL (WHICH COUNSEL SHALL BE SELECTED BY THE HOLDER AND
WHICH SHALL BE REASONABLY ACCEPTABLE TO ISSUER), IN A GENERALLY ACCEPTABLE FORM,
THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS SOLD PURSUANT TO
RULE 144 OR RULE 144A UNDER SAID ACT. NOTWITHSTANDING THE FOREGOING, THE
SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER
LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES.”

 

(i)  Notes and Warrants Legend. Each Note and Warrant shall bear the following
legend:

 

“NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE CONVERTIBLE OREXERCISABLE
HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE
STATE SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD,
TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION
STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
(B) AN OPINION OF COUNSEL (WHICH COUNSEL SHALL BE SELECTED BY THE HOLDER AND
WHICH SHALL BE REASONABLY ACCEPTABLE TO ISSUER), IN A GENERALLY ACCEPTABLE FORM,
THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS SOLD PURSUANT TO
RULE 144 OR RULE 144A UNDER SAID ACT. NOTWITHSTANDING THE FOREGOING, THE
SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER
LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES.”

 

5

 

 

(j)  Communication of Offer. The offer to sell the Securities was directly
communicated to such Subscriber by the Company or its authorized officer. At no
time was such Subscriber presented with or solicited by any leaflet, newspaper
or magazine article, radio or television advertisement, or any other form of
general advertising, or solicited or invited to attend a promotional meeting.

 

(k)  No Governmental Review. Such Subscriber understands that no United States
federal or state agency or any other governmental or state agency has passed on
or made recommendations or endorsement of the Securities or the suitability of
an investment in the Securities, nor have such authorities passed upon or
endorsed the merits of the Offering.

 

(l)  Survival. The foregoing representations and warranties shall survive the
First Closing Date for a period of one (1) year thereafter.

 

5.  Company Representations and Warranties. Except as set forth in the
disclosure schedules attached hereto (the “Schedules”), the Company represents
and warrants to, and agrees with each Subscriber that, as of the First Closing
Date and each Subsequent Closing Date,:

 

(a)  Due Incorporation. The Company is a corporation duly incorporated, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation and has the requisite corporate power and authority to own its
properties and to carry on its business as presently conducted. The Company is
duly qualified as a foreign corporation to do business and is in good standing
in each jurisdiction where the nature of the business conducted or property
owned by the Company makes such qualification necessary. For purposes of this
Agreement, “Subsidiary” means, with respect to any Person at any date, any
direct or indirect Person of which more than 50% of (i) the outstanding capital
stock having ordinary voting power to elect a majority of the board of directors
or other managing body of such Person, (ii) in the case of a partnership or
limited liability company, the interest in the capital or profits of such
partnership or limited liability company or (iii) in the case of a trust,
estate, association, joint venture or other entity, the beneficial interest in
such trust, estate, association or other entity business, is, at the time of
determination, owned or controlled directly or indirectly through one or more
intermediaries, by such Person or is under the control of the Company. As of the
First Closing Date, the Company has no Subsidiaries.

 

(b)  Outstanding Stock. All issued and outstanding shares of capital stock and
equity interests in the Company have been duly authorized and validly issued and
are fully paid and nonassessable, and were not issued in violation of any: (i)
preemptive or other rights of any Person to acquire securities of the Company or
(ii) applicable federal or state securities laws, and the rules and regulations
promulgated thereunder.

 

(c)  Authority; Enforceability. Each of the Agreement, the Notes, Conversion
Shares, Warrants, Warrant Shares, Escrow Agreement and any other agreements,
delivered or required to be delivered together with or pursuant to this
Agreement or in connection herewith (collectively “Transaction Documents”) and
the consummation of the transaction contemplated in each such Transaction
Document, has been duly authorized, executed and delivered by the Company and
are valid and binding agreements of the Company enforceable in accordance with
their terms. The Company has full power and authority necessary to enter into
and deliver the Transaction Documents and to perform their obligations
thereunder.

 

(d)  Capitalization and Additional Issuances. The authorized and outstanding
capital stock of the Company on a fully diluted basis, and all outstanding
rights to acquire or receive, directly or indirectly, any equity of the Company,
as of the date of this Agreement and the First Closing Date, are set forth on
Schedule 5(d) hereof, which such Schedule shall be amended to make the same
representation and warranty on each Subsequent Closing Date. Except as set forth
on such Schedule 5(d), there are no options, warrants, convertible securities,
subscriptions or rights to subscribe to, securities, rights, calls,
understandings or obligations, relating to any shares of capital stock or other
equity interest of the Company. There are no outstanding agreements or
preemptive or similar rights affecting the Company’s Common Stock or other
securities, and no shares of Common Stock are held in the Company’s treasury.

 

6

 

 

(e)  Consents. No consent, approval, authorization or order of any court,
governmental authority, agency or body or arbitrator having jurisdiction over
the Company or over the properties or assets of the Company or any of its
Affiliates (each, a “Governmental Authority”), the Over-the-Counter Bulletin
Board (the “Bulletin Board”) or the Company’s shareholders is required for the
execution by the Company of the Transaction Documents and the complete
compliance and performance by the Company of its respective obligations under
the Transaction Documents, including, without limitation, the issuance and sale
of the Securities. The Transaction Documents and the Company’s performance of
its obligations thereunder have been unanimously approved by the Company’s board
of directors. Except for the requirement to file the Transaction Documents with
the Commission, no consent, approval, order or authorization of, or
registration, qualification, designation, declaration or filing with, any
governmental authority in the world, including without limitation, the United
States, or elsewhere is required by the Company or any of its respective
Affiliates in connection with the consummation of the transactions contemplated
by this Agreement and the other Transaction Documents, or the consummation of
any of the other agreements, covenants or commitments of the Company
contemplated by the other Transaction Documents. Any such qualifications and
filings shall, in the case of qualifications, be effective on each Closing and
shall, in the case of filings, be made within the time prescribed by applicable
law.

 

(f)  No Violation or Conflict. None of the execution and delivery of the
Transaction Documents and all other agreements entered into by the Company
relating thereto by the Company, issuance and sale of the Securities, or the
performance by the Company of its obligations herein or therein, shall:

 

(i)  violate, conflict with, result in a breach of, or constitute a default (or
an event which with the giving of notice or the lapse of time or both would be
reasonably likely to constitute a default) under (A) the certificate of
incorporation or bylaws of the Company, (B) any decree, judgment, order, law,
treaty, rule, regulation or determination applicable to the Company of any
Governmental Authority, or (C) the terms of any bond, debenture, note or any
other evidence of indebtedness, or any agreement, stock option or other similar
plan, indenture, lease, mortgage, deed of trust or other instrument to which the
Company or any of its Affiliates is a party, by which the Company or any of its
Affiliates is bound, or to which any of the properties of the Company or any of
its Affiliates is subject,; or

 

(ii)  result in the creation or imposition of any Lien upon the Securities or
any of the assets of the Company or any of its Affiliates; or

 

(iii)  result in the activation of any anti-dilution rights or a reset or
repricing of any debt, equity or security instrument of any creditor or equity
holder of the Company, or the holder of the right to receive any debt, equity or
security instrument of the Company, nor result in the acceleration of the due
date of any obligation of the Company; or

 

(iv)  result in the triggering of any demand, piggy-back or other registration
rights of any Person (as defined herein) holding securities of the Company or
having the right to receive securities of the Company.

 

7

 

 

(g)  The Securities. Upon issuance, each of the Securities:

 

(i)  are, or shall be, free and clear of any Liens;

 

(ii)  have been, or shall be duly and validly authorized, and on the respective
dates of issuance of the Notes and Warrants, the Conversion Shares upon
conversion of the Notes, and the Warrant Shares upon exercise of the Warrants,
such Notes, Warrants, Conversion Shares and Warrant Shares shall be duly and
validly issued, fully paid and nonassessable and if registered pursuant to the
1933 Act and resold pursuant to an effective registration statement or an
exemption from registration, shall be free trading, unrestricted and unlegended,
subject only to Rule 144;

 

(iii)  shall not have been issued or sold in violation of any preemptive or
other similar rights of the holders of any securities of the Company or rights
to acquire securities of the Company; and

 

(iv)  shall not subject the holders thereof to personal liability by reason of
being a holder; and

 

(v)  shall not result in a violation of Section 5 under the 1933 Act.

 

(h)  Litigation. There is no pending or threatened action, suit, proceeding or
investigation before any Governmental Authority that would affect the execution
by the Company or the complete and timely performance by the Company of its
obligations under the Transaction Documents. To the Company’s knowledge after
reasonable due diligence, there is no pending basis for or threatened action,
suit, proceeding or investigation before a Governmental Authority.

 

(i)  No Market Manipulation. None of the Company or, to the Company’s knowledge
after reasonable due diligence, any of its Affiliates has taken, or shall take,
directly or indirectly, any action designed to, or that might reasonably be
expected to, cause or result in stabilization or manipulation of the price of
the Company’s Common Stock to facilitate the sale or resale of the Securities or
affect the price at which the Securities may be issued or resold.

 

(j)  Information Concerning Company. The Reports and Other Written Information
contain all information relating to the Company and its operations, financial
condition and business as of their respective dates, which information is
required to be disclosed therein. Since June 29, 2012, and except as disclosed
or modified in the Reports, Other Written Information or in the Schedules, there
has been no Material Adverse Effect relating to the Company’s business,
financial condition, business or affairs. The Reports and Other Written
Information, including the financial statements included therein, do not contain
any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein, taken
as a whole, not misleading in light of the circumstances and when made. For
purposes of this Agreement, a “Material Adverse Effect” shall mean (i) a
material adverse effect on the financial condition, results of operations,
prospects, assets (including, without limitation, the Collateral), business or
condition (financial or otherwise) of the Company and its Subsidiaries, either
individually or taken as a whole, (ii) a material and adverse effect on the
legality, validity or enforceability of any Transaction Document and any other
documents executed or delivered with this Agreement or in connection herewith,
(iii) an adverse impairment to the Company's ability to perform on a timely
basis its obligations under any Transaction Document and (iv) the effect or
consequence of any event or circumstance which is or is reasonably likely to be
adverse to the ability of the borrower(s) or any person to perform or comply
with any of their respective obligations under the terms of any debt in
accordance with their respective terms.

 

8

 

 

(k)  Defaults. The Company is not in violation of its certificate of
incorporation or bylaws. In addition, the Company is (i) not in default under or
in violation of any other agreement or instrument to which it is a party or by
which it or any of its properties are bound or affected, (ii) not in default
with respect to any order of any Governmental Authority, or subject or party to,
any order of any Governmental Authority arising out, among other things, any
action, suit or proceeding under any statute or other law respecting antitrust,
monopoly, restraint of trade, unfair competition or similar matters and (iii)
not in violation of any statute, rule or regulation of any Governmental
Authority.

 

(l)  No Integrated Offering. Neither the Company, nor any of its Affiliates, nor
any Person acting on its or their behalf, has directly or indirectly made any
offers or sales of any security of the Company, nor solicited any offers to buy
any security of the Company, under circumstances that would cause the offer of
the Securities pursuant to this Agreement to be integrated with prior offerings
by the Company for purposes of the 1933 Act or any applicable stockholder
approval provisions, including, without limitation, under the rules and
regulations of the Bulletin Board. No prior offering shall impair the exemptions
relied upon in this Offering or the Company’s ability to timely comply with its
obligations under this Agreement and the other Transaction Documents. Neither
the Company nor any of its Affiliates shall take any action, nor suffer any
inaction, or conduct any offering other than the transactions contemplated
hereby that may be integrated with the offering or issuance of the Securities or
that would impair the exemptions relied upon in this Offering or the Company’s
ability to timely comply with its obligations hereunder and under the other
Transaction Documents.

 

(m)  No General Solicitation. Neither the Company, nor any of its Affiliates,
nor any Person acting on its or their behalf, has engaged in any form of general
solicitation or general advertising (within the meaning of Regulation D under
the 1933 Act) in connection with the offer or sale of the Securities.

 

(n)  No Undisclosed Liabilities. None of the Company nor any of its Subsidiaries
has any liabilities or obligations, other than those incurred in the ordinary
course of the Company’s business since September 30, 2010 or as set forth in the
Reports.

 

(o)  No Undisclosed Events or Circumstances. Since September 30, 2010, except as
disclosed in the Reports, no event or circumstance has occurred or exists with
respect to the Company or the Subsidiaries or their respective businesses,
properties, operations or financial condition, that, under applicable law, rule
or regulation, requires public disclosure or announcement prior to the date
hereof by the Company that has not been so publicly announced or disclosed in
the Reports.

 

(p)  Dilution. The Company’s officers and directors understand the nature of the
Securities being sold hereby and recognize that the issuance of the Securities
shall have a potential dilutive effect on the equity holdings of other holders
of the Company’s equity or of rights to receive equity of the Company. The board
of directors of the Company has concluded, in its good faith business judgment,
that the issuance of the Securities is in the best interests of the Company. The
Company specifically acknowledges that its obligation to issue the Conversion
Shares upon conversion of the Notes and the Warrant Shares upon exercise of the
Warrants is binding upon the Company and enforceable, regardless of the dilution
such issuance may have on the ownership interests of other shareholders of the
Company or parties entitled to receive equity of the Company.

 

(q)  No Disagreements with Accountants. There are no disagreements of any kind
presently existing, or reasonably anticipated by the Company to arise, between
the Company and any accountants previously and presently employed by the
Company, including, but not limited to, disputes or conflicts over payment owed
to such accountants, nor have there been any such disagreements during the two
years prior to the First Closing Date.

 

(r)  Investment Company. Neither the Company nor any Affiliate of the Company is
an “investment company” within the meaning of the Investment Company Act of
1940, as amended.

 

9

 

 

(s)  Reporting Company/Shell Company. The Company is a publicly-held company
subject to reporting obligations pursuant to Section 13 of the Securities
Exchange Act of 1934, as amended (the “1934 Act”) and has a class of Common
Stock registered pursuant to Section 12(g) of the 1934 Act. Pursuant to the
provisions of the 1934 Act, the Company has timely filed all reports and other
materials required to be filed thereunder with the Commission during the
preceding twelve months. As of the First Closing Date and any Subsequent Closing
Date, the Company is not and shall not be considered a “shell company” as such
is defined and employed in Rule 144 under the 1933 Act.

 

(t)  Listing. The Company's Common Stock is quoted on the Bulletin Board under
the symbol “MLKNA”. The Company has not received any oral or written notice that
its Common Stock is not eligible or shall become ineligible for quotation on the
Bulletin Board or that its Common Stock does not meet all eligibility
requirements for the continuation of such quotation, nor is there any basis for
any of the foregoing. The Company satisfies all the requirements for the
continued quotation of its Common Stock on the Bulletin Board.

 

(u)  Transfer Agent Status. The name, address, telephone number, fax number,
contact person and email address of the Company’s transfer agent is set forth in
Schedule 5(u) hereto.

 

(v)  Company Predecessor and Subsidiaries. The Company makes the same
representations and warranties for its Subsidiaries as it does for itself this
Section 5. All representations and warranties made by or relating to the Company
of a historical or prospective nature and all undertakings described in Section
9 hereof shall relate, apply and refer to the Company and its Subsidiaries and
their respective predecessors and successors.

 

(w)  Correctness of Representations. The Company represents that the foregoing
representations and warranties are true and correct and as of the date hereof,
unless the Company otherwise notifies the Subscribers prior to the applicable
Closing Date, shall be true and correct in all material respects as of such
Closing Date; provided that if such representation or warranty makes reference
to a different date, such representation or warranty shall be true as of such
date.

 

(x)  Survival. The foregoing representations and warranties shall survive the
First Closing Date and for a period of one (1) years thereafter.

 

6.  Regulation D Offering. The offer and issuance of the Securities to the
Subscribers hereunder is being made pursuant to the exemption from the
registration requirements of the 1933 Act that is afforded by Section 4(2) or
Section 4(6) of the 1933 Act and/or Rule 506 of Regulation D promulgated
thereunder. The Company shall provide, at the Company’s sole expense, such legal
opinions, if any, as are necessary in each Subscriber’s sole and absolute
discretion for the issuance and resale of the Notes, Warrants, Conversion Shares
and Warrant Shares pursuant to an effective registration statement, Rule 144
under the 1933 Act or an exemption from registration.

 

7.    Conversion of the Notes

 

7.1.  Conversion.

 

(a)  Upon the conversion of a Note or any part thereof, the Company shall, at
its own sole cost and expense, take all action, including obtaining and
delivering an opinion of counsel, to assure that the Company's transfer agent
shall issue the appropriate stock certificates, in the name of Subscriber (or
its permitted assignee) or such other Persons as designated by Subscriber and in
such denominations to be specified at the time of conversion, representing the
number of shares of Common Stock issuable upon such conversion. The Company
represents and warrants that no instructions other than these instructions have
been or shall be given to the transfer agent for the Company's Common Stock and
that the certificates representing such shares shall contain no legend other
than the legend set forth in Section 4(h) hereof. If and when a Subscriber sells
the Conversion Shares, assuming (i) a registration statement including such
Conversion Shares for registration has been filed with the Commission and is
effective, and the prospectus, as supplemented or amended, contained therein is
current and (ii) the Company or its agent confirms in writing to the transfer
agent that the Company has complied with the prospectus delivery requirements,
the Company shall reissue the Conversion Shares without restrictive legend and
such Conversion Shares shall be free-trading and freely transferable. In the
event that the Conversion Shares are sold in a manner that complies with an
exemption from registration, the Company shall promptly instruct its counsel to
issue to the transfer agent an opinion permitting removal of the legend, if such
sale is eligible and intended to be made in conformity with Rule 144(i)(2) of
the 1933 Act, or for 90 days if pursuant to the other provisions of Rule 144 of
the 1933 Act, provided that Subscriber delivers all reasonably requested
representations in support of such opinion.

 

10

 

 

(b)  Each Subscriber shall give notice of its decision to exercise its right to
convert its Note, interest, or part thereof by faxing or otherwise delivering a
completed Notice of Conversion (a form of which is annexed as Exhibit A to the
Note) to the Company via confirmed facsimile transmission or otherwise pursuant
to Section 13(a) of this Agreement. Subscriber shall not be required to
surrender the Note until the Note has been fully converted or satisfied. Each
date on which a Notice of Conversion is faxed to the Company in accordance with
the provisions hereof by 5 PM Eastern Time (“ET”) (or if received by the Company
after 5 PM ET, then the next business day) shall be deemed a “Conversion Date.”
The Company shall itself or cause the Company’s transfer agent to transmit the
Company’s Common Stock certificates representing the Conversion Shares issuable
upon conversion of the Note to Subscriber via express courier for receipt by
Subscriber within four (4) business days after the Conversion Date (such fourth
day being the ”Delivery Date”). In the event the Conversion Shares are
electronically transferable, then delivery of the Conversion Shares must be made
by electronic transfer, provided request for such electronic transfer has been
made by the Subscriber. A Note representing the balance of the Note not so
converted shall be provided by the Company to Subscriber if requested by
Subscriber, provided Subscriber delivers the original Note to the Company.

 

(c)  The Company understands that a delay in the delivery of the Conversion
Shares in the form required pursuant to Section 7.1 hereof could result in
economic loss to the Subscriber. As compensation to Subscriber for such loss,
the Company agrees to pay (as liquidated damages and not as a penalty) to
Subscriber for late issuance of Conversion Shares in the form required pursuant
to Section 7.1 hereof upon Conversion of the Note, the amount of $25 per
business day after the Delivery Date for each $10,000 of Note principal amount
and interest (and proportionately for other amounts) being converted of the
corresponding Conversion Shares which are not timely delivered provided that the
Subscriber has provided all the information reasonably necessary (as reasonably
determined by the Company’s transfer agent and the opinion issuing counsel) to
receive timely delivery of such Conversion Shares. The Company shall pay any
payments incurred under this Section upon demand. Furthermore, in addition to
any other remedies which may be available to the Subscriber, in the event that
the Company fails for any reason to effect delivery of the Conversion Shares
within seven (7) business days after the Delivery Date, Subscriber shall be
entitled to revoke all or part of the relevant Notice of Conversion by delivery
of a notice to such effect to the Company whereupon the Company and Subscriber
shall each be restored to their respective positions immediately prior to the
delivery of such notice, except that the damages payable in connection with the
Company’s default shall be payable through the date notice of revocation or
rescission is given to the Company.

 

7.2.   Mandatory Redemption at Subscriber’s Election. In the event of a Change
in Control (as defined below), then at the Subscriber’s election in its sole and
absolute discretion, the Company shall pay to the Subscriber within ten (10)
business days after request by Subscriber (“Change in Control Calculation
Period”), a sum of money determined by multiplying up to the outstanding
principal amount of the Note designated by Subscriber and the accrued but unpaid
interest thereon, and any other amounts due under the Transaction Documents, by
125% (the “Change in Control Mandatory Redemption Payment”). The Change in
Control Mandatory Redemption Payment must be received by Subscriber not later
than ten (10) business days after request (“Change in Control Mandatory
Redemption Payment Date”). Upon receipt of the Change in Control Mandatory
Redemption Payment, the corresponding Note principal, interest and other amounts
shall be deemed paid and no longer outstanding. The Subscriber may rescind the
election to receive a Change in Control Mandatory Redemption Payment at any time
after the Change in Control Mandatory Redemption Payment Date by written notice
to the Company until such payment is actually received. For purposes of this
Section 7.2, “Change in Control” shall mean (i) the merger, acquisition,
reorganization, restructuring or consolidation with another Person where the
Company is not the surviving entity, (ii) the Company becoming a Subsidiary of
another Person (other than a corporation formed by the Company for purposes of
reincorporation in another U.S. jurisdiction), (iii) the sale, lease or transfer
of substantially all of the assets of the Company or its Subsidiaries or (iv) a
majority of the members of the Company’s board of directors as of the applicable
Closing Date no longer serving as directors of the Company, except as a result
of natural causes or as a result of hiring additional outside directors in order
to meet appropriate stock exchange requirements, unless prior written consent of
the Subscribers had been obtained by the Company. The foregoing notwithstanding,
Subscriber may demand and receive from the Company the amount stated above or
any other greater amount which Subscriber is entitled to receive or demand
pursuant to the Transaction Documents.

 

11

 

 

7.3. Upon the occurrence of an Event of Default (as defined in the Notes), the
Conversion Price shall be adjusted to the lower of (i) 50% of the previous
thirty (30) day volume weighted average price of the Company’s Common Stock (as
determined by Bloomberg L.P.) immediately following the date of the Event of
Default and (ii) the then applicable Conversion Price, and the Subscriber will
have the right to redeem the entire outstanding principle of the Debentures
together with all accrued and unpaid interest.

 

7.4.   Redemption. The Note shall not be redeemable or callable by the Company,
except as described in the Note.

 

8.  Fees. The Company shall pay to Lucosky Brookman LLP a fee of $7,500 (the
“Subscriber’s Legal Fees”) as reimbursement for services rendered to the
Subscribers in connection with this Agreement and the purchase and sale in the
Offering. The Subscriber’s Legal Fees shall be payable out of funds held
pursuant to the Escrow Agreement and paid in its entirety on the First Closing
Date.

 

9.  Covenants of the Company. The Company covenants and agrees with the
Subscribers as follows:

 

(a)  Stop Orders. Subject to the prior notice requirement described in Section
9(n) hereof, the Company shall advise the Subscribers, within twenty-four hours
after it receives notice of issuance by the Commission, any state securities
commission or any Governmental Authority or other regulatory authority, of any
stop order or any order preventing or suspending any offering or trading of any
securities of the Company, or of the suspension of the qualification of the
Common Stock of the Company for an offering or sale in any jurisdiction, or the
initiation of any proceeding for any such purpose. Neither the Company nor its
Affiliates shall issue any stop transfer order or other order impeding the sale,
resale or delivery of any of the Securities, except as may be required by any
applicable federal or state securities laws. (b)  Listing/Quotation. The Company
shall promptly secure the quotation or listing of the Conversion Shares and
Warrant Shares upon each national securities exchange, or automated quotation
system, upon which the Company’s Common Stock is quoted or listed and upon which
such Conversion Shares and Warrant Shares are or become eligible for quotation
or listing (subject to official notice of issuance) and shall maintain same so
long as any Notes and Warrants are outstanding. The Company shall maintain the
quotation or listing of its Common Stock on the NYSE Alternext, Nasdaq Capital
Market, Nasdaq Global Market, Nasdaq Global Select Market, Bulletin Board or New
York Stock Exchange (whichever of the foregoing is at the time the principal
trading exchange or market for the Common Stock (the “Principal Market”), and
shall comply in all respects with the Company’s reporting, filing and other
obligations under the bylaws and rules of the Principal Market, as applicable.
Subject to the limitation set forth in Section 9(n) hereof, the Company shall
immediately provide Subscribers with copies of all notices it receives notifying
the Company of the threatened and actual delisting, or loss of eligibility for
quotation\, as applicable, of the Common Stock from any Principal Market. As of
the date of this Agreement and the First Closing Date, the Bulletin Board is and
shall be the Principal Market.

 

12

 

 

(c)  Market Regulations. If required, the Company shall notify the Commission,
the Principal Market and applicable state authorities, in accordance with their
requirements, of the transactions contemplated by this Agreement, and shall take
all other necessary action and proceedings as may be required and permitted by
applicable law, rule and regulation for the legal and valid issuance of the
Securities to the Subscribers, and promptly provide copies thereof to the
Subscribers.

 

(d)  Filing Requirements. From the date of this Agreement and until the earliest
to occur of (i) two (2) years after the last Subsequent Closing Date, (ii) the
date when all of the Conversion Shares and Warrant Shares have been resold or
transferred by the Subscribers pursuant to a registration statement or pursuant
to Rule 144(b)(1)(i) or (iii) the date when the Notes and Warrants are no longer
outstanding (the date of such latest occurrence being the “End Date”), the
Company shall (A) cause its Common Stock to continue to be registered under
Section 12(b) or 12(g) of the 1934 Act, (B) comply in all respects with its
reporting and filing obligations under the 1934 Act, (C) voluntarily comply with
all reporting requirements that are applicable to an issuer with a class of
shares registered pursuant to Section 12(g) of the 1934 Act if the Company is
not subject to such reporting requirements, and (D) comply with all requirements
related to any registration statement filed pursuant to this Agreement. The
Company shall use its best efforts to not take any direct or indirect action or
file any document (whether or not permitted by the 1933 Act or the 1934 Act or
the rules thereunder) to terminate or suspend such registration or to terminate
or suspend its reporting and filing obligations under said acts until the End
Date. Until the End Date, the Company shall continue the listing or quotation of
the Common Stock on a Principal Market and shall comply in all respects with the
Company’s reporting, filing and other obligations under the bylaws and rules of
the Principal Market. The Company agrees to timely file a Form D with respect to
the Securities if required under Regulation D and to provide a copy thereof to
each Subscriber promptly after such filing if specifically requested by
Subscriber.

 

(e)  Use of Proceeds. The proceeds of the Offering shall be substantially
employed by the Company for working capital and general corporate purposes.
Without limiting the foregoing, the Purchase Price may not, and shall not, be
used for accrued and unpaid officer and director salaries, nor payment of
financing related debt, nor redemption of outstanding notes or equity
instruments of the Company, nor non-trade payables outstanding on the Closing
Date.

 

(f)  [Intentionally Omitted]

 

(g)  Taxes. From the date of this Agreement and until the End Date, the Company
shall promptly pay and discharge, or cause to be paid and discharged, when due
and payable, all taxes, assessments and governmental charges or levies imposed
upon the income, profits, property or business of the Company; provided,
however, that any such tax, assessment, charge or levy need not be paid if the
validity thereof shall currently be contested in good faith by appropriate
proceedings and if the Company shall have set aside on its books adequate
reserves with respect thereto, and provided, further, that the Company shall pay
all such taxes, assessments, charges or levies forthwith upon the commencement
of proceedings to foreclose any lien which may have attached as security
therefore.

 

(h)  Insurance. As reasonably necessary as determined by the Company, from the
date of this Agreement and until the End Date, the Company shall keep its assets
that are of an insurable character insured by financially sound and reputable
insurers against loss or damage by fire, explosion and other risks customarily
insured against by companies in the Company’s line of business and location, in
amounts and to the extent and in the manner customary for companies in similar
businesses similarly situated and located and to the extent available on
commercially reasonable terms.

 

(i)  Books and Records. From the date of this Agreement and until the End Date,
the Company shall keep true records and books of account in which full, true and
correct entries shall be made of all dealings or transactions in relation to its
business and affairs in accordance with United States generally accepted
accounting principles (“GAAP”) applied on a consistent basis.

 

13

 

 

(j)  Governmental Authorities. From the date of this Agreement and until the End
Date, the Company and its Affiliates shall duly observe and conform in all
respects to all requirements of Governmental Authorities relating to the conduct
of its business or to its properties or assets.

 

(k)  Intellectual Property. From the date of this Agreement and until the End
Date, the Company shall maintain in full force and effect its corporate
existence, rights and franchises and all licenses and other rights to use
intellectual property owned or possessed by it and deemed by the Lead Subscriber
in its sole and absolute discretion to be reasonably necessary to the conduct of
the Company’s business, unless it is sold for value. Schedule 9(l) hereto
identifies all of the intellectual property owned by the Company and its
Subsidiaries.

 

(l)  Properties. From the date of this Agreement and until the End Date, the
Company shall keep its properties in good repair, working order and condition,
reasonable wear and tear excepted, and from time to time make all necessary and
proper repairs, renewals, replacements, additions and improvements thereto; and
the Company shall at all times comply with each provision of all leases and
claims to which it is a party or under which it occupies or has rights to
property if the breach of such provision could reasonably be expected to have a
Material Adverse Effect. The Company shall not abandon any of its assets, except
for those assets that reasonably could be deemed to have negligible or marginal
value or for which it is reasonably prudent to do so under the circumstances.

 

(m)  Confidentiality/Public Announcement. From the date of this Agreement and
until the End Date, the Company agrees that except in connection with a Form 8-K
and any registration statement or statements regarding the Subscriber’s
Securities or in correspondence with the Commission regarding same, it shall not
disclose publicly or privately the identity of the Subscriber unless expressly
agreed to in writing by a Subscriber or only to the extent required by law. In
any event and subject to the foregoing, the Company undertakes to file a Form
8-K describing the Offering not later than the fourth (4th) business day after
the First Closing Date. Prior to the First Closing Date, such Form 8-K shall be
provided to Subscribers for their review and approval. In the Form 8-K, the
Company shall specifically disclose the nature of the Offering and amount of
Common Stock outstanding immediately after the First Closing and assuming that
the full amount of the Offering is sold, not including any Conversions. Upon 
delivery by the Company to the Subscribers after the First Closing Date and any
Subsequent Closing Date of any notice or information, in writing, electronically
or otherwise, and while a Note, Conversion Shares, Warrants and Warrant Shares
are held by Subscribers, unless the  Company legal counsel has determined in
writing that the matters relating to such notice do not
constitute material, nonpublic information relating to the Company or
Subsidiaries, the Company  shall within one (1) business day after any such
delivery publicly disclose such  material,  nonpublic  information on a
Report on Form 8-K.  In the event that the Company believes that a notice or
communication to Subscribers contains material, nonpublic information relating
to the Company or Subsidiaries, the Company shall so indicate to Subscribers
prior to delivery of such notice or information. Subscribers shall be granted
sufficient time to notify the Company that such Subscriber elects not to receive
such information. In the event that Subscriber elects not to receive such
information, the Company shall not deliver such information to such Subscriber.
In the absence of receipt of any such material, non-public information, such
Subscriber shall be allowed to presume that all matters relating to such notice
and information do not constitute material, nonpublic information relating to
the Company or Subsidiaries.

 

14

 

 

(n)  Non-Public Information. The Company covenants and agrees that except for
the Reports, Other Written Information and schedules and exhibits to this
Agreement and the Transaction Documents, which information the Company
undertakes to timely publicly disclose on the Form 8-K described in Section 9(n)
above, neither it nor any other Person acting on its behalf shall at any time
provide a Subscriber or its agents or counsel with any information that the
Company believes constitutes material non-public information, unless prior
thereto such Subscriber, its agent or counsel shall have agreed in writing to
accept such information as described in Section 9(n) above. The Company
understands and confirms that the Subscribers shall be relying on the foregoing
representations in effecting transactions in securities of the Company. The
Company agrees that any information known to Subscriber not already made public
by the Company may be made public and disclosed by the Subscriber with respect
to any such information that was provided to Subscriber by or on behalf of the
Company or by or on behalf of an Affiliate of the Company.

 

(o)  Negative Covenants. So long as a Note is outstanding, the Company shall not
and shall not permit any of its Subsidiaries, without the consent of the
Subscribers, to directly or indirectly:

 

(i)  amend its certificate of incorporation or bylaws so as to adversely affect
any rights of the Subscribers;

 

(ii)  repay, repurchase or offer to repay, repurchase or otherwise acquire or
make any dividend or distribution in respect of any of its Common Stock or other
equity securities other than to the extent permitted or required under the
Transaction Documents; or

 

(iii) engage in any transactions with any officer, director, employee of the
Company or any Affiliate or any of such Affiliate’s officers, directors or
employees, including by way of any contract, agreement or other arrangement,
providing for the furnishing of services to or by, providing for rental of real
or personal property to or from, or otherwise requiring payments to or from any
such officer, director or employee or any entity in which any such officer,
director or employee has an interest or is an officer, director, trustee or
partner, other than (i) for payment of salary or fees for services rendered
pursuant to and on the terms of a (A) written contract in effect at least five
(5) days prior to the First Closing Date that is described in the Reports or (B)
new employment agreement for which the compensation is less than $100,000 for
each year of the term of the employment agreement, (ii) reimbursement for
authorized expenses incurred on behalf of the Company, (iii) for other employee
benefits, including stock option agreements under any stock option plan of the
Company that is disclosed in the Reports or (iv) other transactions disclosed in
the Reports.

 

(p) Offering Restrictions. For so long as the Notes are outstanding, the Company
shall not issue nor agree to issue any floating or Variable Priced Equity Linked
Instruments nor any equity with price reset rights (collectively, the “Variable
Rate Restrictions”) without the prior written consent of a Majority in Interest
of the Subscribers. For purposes hereof, “Variable Priced Equity Linked
Instruments” shall include: (A) any debt or equity securities which are
convertible into, exercisable or exchangeable for, or carry the right to receive
additional shares of Common Stock either (1) at any conversion, exercise or
exchange rate or other price that is based upon and/or varies with the trading
prices of or quotations for Common Stock at any time after the initial issuance
of such debt or equity security, or (2) with a fixed conversion, exercise or
exchange price that is subject to being reset at some future date at any time
after the initial issuance of such debt or equity security due to a change in
the market price of the Company’s Common Stock since date of initial issuance;
and (B) any amortizing convertible security which amortizes prior to its
maturity date, where the Company is required or has the option to (or any
investor in such transaction has the option to require the Company to) make such
amortization payments in shares of Common Stock which are valued at a price that
is based upon and/or varies with the trading prices of or quotations for the
Company’s Common Stock at any time after the initial issuance of such debt or
equity security (whether or not such payments in stock are subject to certain
equity conditions).

 

15

 

 

(q)  Seniority. Except for Permitted Liens, until the Notes are fully satisfied
or converted, the Company shall not grant nor allow any security interest to be
taken in any assets of the Company or any Subsidiary, nor issue or amend any
debt, equity or other instrument which would give the holder thereto, directly
or indirectly, a right in any equity or assets of the Company or any Subsidiary
or any right to payment equal to or superior to any right of the Subscribers as
holders of the Notes in or to such equity, assets or payment, nor issue or incur
any debt not in the ordinary course of business.

 

(r)  Notices. For so long as the Subscribers hold any Securities, the Company
shall maintain a United States address and United States fax number for notice
purposes under the Transaction Documents.

 

(s)  Transactions With Insiders. So long as the Notes are outstanding, the
Company shall not enter into, materially amend, materially modify or materially
supplement, any agreement, transaction, commitment, or arrangement relating to
the sale, transfer or assignment of any of the Company’s tangible or intangible
assets with any of its Insiders (as defined below)(or any persons who were
Insiders at any time during the previous two (2) years), or any Affiliates (as
defined below) thereof, or with any individual related by blood, marriage, or
adoption to any such individual. For purposes hereof, “Insiders” shall mean any
officer, director or manager of the Company, including but not limited to the
Company’s president, chief executive officer, chief financial officer and chief
operations officer, and any of their affiliates or family members.

 

(t)  Notice of Event of Default. The Company shall notify in writing the
Subscribers of the occurrence of an Event of Default no later than ten (10)
calendar days after an officer of director becomes aware of such Event of
Default. The Company shall create or maintain internal controls such that any
Event of Default is promptly brought to the officers’ and directors’ attention.

 

(u)  Further Registration Statements. Except for a registration statement filed
on behalf of the Subscribers, the Company shall not, without the consent of the
Subscribers, file with the Commission or with state regulatory authorities any
registration statements (excluding Forms S-8) or amend any already filed
registration statement until the expiration of the “Exclusion Period,” which
shall be defined as the period until all the Conversion Shares and Warrant
Shares have been sold by the Subscribers pursuant to a registration statement or
Rule 144(b)(1)(i) without regard to volume limitations, or the Note has been
retired and all accrued interest and principal has been paid thereof. The
Exclusion Period shall be tolled or reinstated, as the case may be, during the
pendency of an Event of Default.

 

10.  Delivery of Unlegended Shares.

 

(a)  Within seven (7) business days (such seventh business day being the
“Unlegended Shares Delivery Date”) after the business day on which the Company
has received (i) a notice that Conversion Shares, Warrant Shares or any other
Common Stock held by Subscriber has been sold pursuant to a registration
statement or Rule 144 under the 1933 Act, (ii) a representation that the
prospectus delivery requirements, or the requirements of Rule 144, as applicable
and if required, have been satisfied, (iii) the original share certificates
representing the shares of Common Stock that have been sold and (iv) in the case
of sales under Rule 144, customary representation letters of the Subscriber and,
if required, Subscriber’s broker regarding compliance with the requirements of
Rule 144, the Company, at its expense, (x) shall deliver, and shall cause legal
counsel selected by the Company to deliver to its transfer agent (with copies to
Subscriber) an appropriate instruction and opinion of such counsel, directing
the delivery of shares of Common Stock without any legends including the legend
set forth in Section 4(h) above (the “Unlegended Shares”) and (y) cause the
transmission of the certificates representing the Unlegended Share, together
with a legended certificate representing the balance of the submitted Common
Stock certificate, if any, to the Subscriber at the address specified in the
notice of sale, via express courier, by electronic transfer or otherwise on or
before the Unlegended Shares Delivery Date as instructed by Subscriber.

 

16

 

 

(b)  Injunction. In the event a Subscriber shall request delivery of Unlegended
Shares as described in this Section 10 and the Company is required to deliver
such Unlegended Shares pursuant to this Section 10, the Company may refuse to
deliver Unlegended Shares based on a claim that such Subscriber or any one
associated or affiliated with such Subscriber has been engaged in any violation
of law.

 

11.  Covenants of the Company Regarding Indemnification.

 

(a)  The Company agrees to indemnify, hold harmless and defend each Subscriber
and such Subscriber’s officers, directors, agents, Affiliates, members,
managers, control persons and principal shareholders (collectively, the
“Representatives”) against any claim, cost, expense, liability, obligation, loss
or damage (including reasonable legal fees) of any nature (or actions in respect
thereof), joint or several, incurred by or imposed upon such Subscriber or any
Representative which results, arises out of or is based upon (i) any material
breach of any representation or warranty or misrepresentation by Company or by
Company in this Agreement or in any Exhibits or Schedules attached hereto or in
any Transaction Document, or other agreement delivered pursuant hereto or in
connection herewith, now or after the date hereof or (ii) after any applicable
notice and/or cure periods, if any, any material breach or default in
performance by the Company of any covenant or undertaking to be performed by the
Company hereunder, or any other agreement entered into by the Company and
Subscribers relating hereto, and reimburse such Subscriber or Representative for
any legal or other expenses reasonably incurred by them in connection with
investigating or defending any such loss, claim, damage, liability or action.
However, if any such liability is a result of Subscriber or its Representatives
fraud, gross negligence or willful misconduct, the Company shall have no
liability hereunder.

 

(b)  Promptly after receipt by an indemnified party hereunder of notice of the
commencement of any action, such indemnified party shall, if a claim in respect
thereof is to be made against the indemnifying party hereunder, notify the
indemnifying party in writing thereof, but the omission so to notify the
indemnifying party shall not relieve it from any liability which it may have to
such indemnified party, except and only if and to the extent the indemnifying
party is prejudiced by such omission. In case any such action shall be brought
against any indemnified party and it shall notify the indemnifying party of the
commencement thereof, the indemnifying party shall be entitled at its sole
expense to participate in and, to the extent it shall wish, to assume and
undertake the defense thereof with counsel satisfactory to such indemnified
party. If the defendants in any such action include both the indemnified party
and the indemnifying party and the indemnified party shall have reasonably
concluded that there may be reasonable defenses available to indemnified party
which are different from or additional to those available to the indemnifying
party or if the interests of the indemnified party reasonably may be deemed to
conflict with the interests of the indemnifying party, the indemnified parties,
as a group, shall have the right to select one separate counsel and to assume
such legal defenses and otherwise to participate in the defense of such action,
with the reasonable expenses and fees of such separate counsel and other
expenses related to such participation to be reimbursed by the indemnifying
party as incurred.

 

(c)  In order to provide for just and equitable contribution in the event of
joint liability under the 1933 Act, in any case in which either (i) a Subscriber
or Representative makes a claim for indemnification pursuant to this Section 12
but it is judicially determined (by the entry of a final judgment or decree by a
court of competent jurisdiction and the expiration of time to appeal or the
denial of the last right of appeal) that such indemnification may not be
enforced in such case, notwithstanding the fact that this Section 12 provides
for indemnification in such case or (ii) contribution under the 1933 Act may be
required on the part of the Subscriber or in circumstances for which
indemnification is not provided under this Section 12; then, and in each such
case, the Company and the Subscriber shall contribute to the aggregate losses,
claims, damages or liabilities to which they may be subject (after contribution
from others) in such proportion so that the Subscriber is responsible only for
the portion for which Subscriber is irrefutably and completely at fault.

 

17

 

 

(d)  Subscriber agrees to indemnify and hold harmless the Company and its
officers, directors, agents and counsel (“Indemnitees”), from and against any
and all damage, loss, liability, cost and expense (including reasonable
attorneys’ fees) (“Loss”) which any of them may incur by reason of any material
breach of the representations and warranties made by Subscriber herein.
Subscribers shall severally, and not jointly, indemnify the Company.

 

12.  Miscellaneous.

 

(a)  Notices. All notices, demands, requests, consents, approvals and other
communications required or permitted hereunder shall be in writing and, unless
otherwise specified herein, shall be (i) hand delivered, (ii) deposited in the
mail, registered or certified, return receipt requested, postage prepaid, (iii)
delivered by reputable overnight courier service with charges prepaid or (iv)
transmitted by facsimile, addressed as set forth below or to such other address
as such party shall have specified most recently by written notice in accordance
with this Section. Any notice or other communication required or permitted to be
given hereunder shall be deemed effective (a) upon hand delivery or delivery by
facsimile, with accurate confirmation generated by the transmitting facsimile
machine, at the address or number designated below (if delivered on a business
day during normal business hours where such notice is to be received), or the
first business day following such delivery (if delivered other than on a
business day during normal business hours where such notice is to be received),
(b) on the first business day following the date of mailing by reputable
overnight air courier service addressed to such address or (c) three (3)
business days after in the mail or upon actual receipt of such mailing,
whichever shall first occur. The addresses for such communications shall be:

 

If to the Company, to:

 

MIMVI, INC.

Attn: Michael Poutre, Chief Executive Officer

440 North Wolfe Road

Sunnyvale, CA 94085

Facsimile: (805) 435-1516

 

If to Holder:

 

To the address and facsimile number listed on the first paragraph of this Note.

 

With a copy to (which copy shall not constitute notice):

 

Lucosky Brookman LLP

Attn: Joseph M. Lucosky, Esq.

33 Wood Avenue South, 6th Floor

Iselin, NJ 08830

Facsimile: (732) 395-4401

 

(b)  Entire Agreement; Assignment. This Agreement, the other Transaction
Documents and the other documents delivered in connection herewith, represent
the entire agreement between the parties hereto with respect to the subject
matter hereof and may be amended only by a writing executed by both all parties
hereto. Neither the Company nor any Subscriber has relied on any representations
not contained or referred to in this Agreement, the other Transaction
Transactions and the other documents delivered in connection herewith. No right
or obligation of the Company shall be assigned without prior notice to and the
written consent of the Subscribers.

 

18

 

 

(c)  Counterparts/Execution. This Agreement may be executed in any number of
counterparts and by the different signatories hereto on separate counterparts,
each of which, when so executed, shall be deemed an original, but all such
counterparts shall constitute one and the same instrument. This Agreement may be
executed by facsimile signature and delivered by electronic transmission, which
shall be deemed an original.

 

(d)  Law Governing this Agreement. This Agreement shall be governed by and
construed in accordance with the laws of the State of New York without regard to
principles of conflicts of laws. Any action brought by any party hereto against
the other concerning the transactions contemplated by this Agreement, the other
Transaction Transactions and the other documents delivered in connection
herewith, shall be brought only in the state courts of New York or in the
federal courts located in the state and county of New York. The parties to this
Agreement hereby irrevocably waive any objection to jurisdiction and venue of
any action instituted hereunder and shall not assert any defense based on lack
of jurisdiction or venue or based upon forum non conveniens. The parties
executing this Agreement, the other Transaction Transactions, and other
agreements referred to herein or delivered in connection herewith on behalf of
the Company agree to submit to the in personam jurisdiction of such courts and
hereby irrevocably waive trial by jury. The prevailing party shall be entitled
to recover from the other party its reasonable attorney's fees and costs. Each
party hereto hereby irrevocably waives personal service of process and consents
to process being served in any suit, action or proceeding in connection with
this Agreement or any other Transaction Document by mailing a copy thereof via
registered or certified mail or overnight delivery (with evidence of delivery)
to such party at the address in effect for notices to it under this Agreement
and agrees that such service shall constitute good and sufficient service of
process and notice thereof. Nothing contained herein shall be deemed to limit in
any way any right to serve process in any other manner permitted by law.

 

(e)  Specific Enforcement, Consent to Jurisdiction. The Company and Subscribers
acknowledge and agree that irreparable damage would occur in the event that any
of the provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached. It is accordingly agreed that the
parties hereto shall be entitled to seek an injunction or injunctions to prevent
or cure breaches of the provisions of this Agreement and to enforce specifically
the terms and provisions hereof, this being in addition to any other remedy to
which any of them may be entitled by law or equity.

 

(f)  Damages. In the event the Subscriber is entitled to receive any liquidated
or other damages pursuant to any of the Transactions Documents, the Subscriber
may elect to receive in its sole and absolute discretion the greater of actual
damages or such liquidated damages. In the event the Subscriber is granted
rights under different sections of the Transaction Documents relating to the
same subject matter or which may be exercised contemporaneously, or pursuant to
which damages or remedies is different, Subscriber is granted the right in
Subscriber’s absolute discretion to proceed under such section as Subscriber
elects.

 

(g)  Maximum Payments. Nothing contained herein or in any document referred to
herein or delivered in connection herewith shall be deemed to establish or
require the payment of a rate of interest or other charges in excess of the
maximum permitted by applicable law. In the event that the rate of interest or
dividends required to be paid or other charges hereunder exceed the maximum
permitted by such law, any payments in excess of such maximum shall be credited
against amounts owed by the Company to the Subscriber and thus refunded to the
Company.

 

(h)  Calendar Days. All references to “days” in the Transaction Documents shall
mean calendar days unless otherwise stated. The terms “business days” and
“Trading Days” shall mean days that the New York Stock Exchange is open for
trading for three or more hours. Time periods shall be determined as if the
relevant action, calculation or time period were occurring in New York City. Any
deadline that falls on a non-business day in any of the Transaction Documents
shall be automatically extended to the next business day and interest, if any,
shall be calculated and payable through such extended period.

 

19

 

 

(i)  Captions; Certain Definitions. The captions of the various sections and
paragraphs of this Agreement have been inserted only for the purposes of
convenience, and such captions are not a part of this Agreement and shall not be
deemed in any manner to interpret modify, explain, enlarge or restrict any of
the provisions of this Agreement.

 

(j)  Severability. In the event that any provision of this Agreement, the other
Transaction Transactions or any other documents delivered in connection herewith
is determined to be invalid, superseded, illegal or unenforceable under any
applicable statute or rule of law by an authority having jurisdiction and venue,
then such provision shall be deemed inoperative to the extent that it may
conflict therewith and shall be deemed modified to conform with such statute or
rule of law. Any such provision which may prove invalid or unenforceable under
any law shall not affect the validity or enforceability of any other provision
of any agreement.

 

(k)  Successor Laws. References in the Transaction Documents to laws, rules,
regulations and forms shall also include successors to and functionally
equivalent replacements of such laws, rules, regulations and forms. A successor
rule to Rule 144(b)(1)(i) shall include any rule that would be available to a
non-Affiliate of the Company for the sale of Common Stock not subject to volume
restrictions and after a six month holding period.

 

(l)  Consent. As used in this Agreement and the Transaction Documents and any
other agreement delivered in connection herewith, “Consent of the Subscribers”
or similar language means the consent of holders of not less than a majority of
the outstanding Principal Amount of Notes on the date consent is requested (such
Subscribers being a “Majority in Interest”), unless a provision hereof or
thereof expressly states that the Lead Subscriber’s consent or approval is
required. A Majority in Interest may consent to take or forebear from any action
permitted under or in connection with the Transaction Documents, modify any
Transaction Documents or waive any default or requirement applicable to the
Company, Subsidiaries or Subscribers under the Transaction Documents provided
the effect of such action does not waive any accrued interest or damages and
further provided that the relative rights of the Subscribers to each other
remains unchanged.

 

(m)  Maximum Liability. In no event shall the liability of the Subscribers or
permitted successor hereunder or under any Transaction Document or other
agreement delivered in connection herewith be greater in amount than the dollar
amount of the net proceeds actually received by such Subscriber or successor
upon the sale of Conversion Shares or Warrant Shares, whichever is lowest.

 

(n)  Independent Nature of Subscribers.     The Company acknowledges that the
obligations of each Subscriber under the Transaction Documents are several and
not joint with the obligations of any other Subscriber, and no Subscriber shall
be responsible in any way for the performance of the obligations of any other
Subscriber under the Transaction Documents. The Company acknowledges that each
Subscriber has represented that the decision of each Subscriber to purchase
Securities has been made by such Subscriber independently of any other
Subscriber and independently of any information, materials, statements or
opinions as to the business, affairs, operations, assets, properties,
liabilities, results of operations, condition (financial or otherwise) or
prospects of the Company which may have been made or given by any other
Subscriber or by any agent or employee of any other Subscriber, and no
Subscriber or any of its agents or employees shall have any liability to any
other Subscriber (or any other Person) relating to or arising from any such
information, materials, statements or opinions.  The Company acknowledges that
nothing contained in any Transaction Document, and no action taken by any
Subscriber pursuant hereto or thereto shall be deemed to constitute the
Subscribers as a partnership, an association, a joint venture or any other kind
of entity, or create a presumption that the Subscribers are in any way acting in
concert or as a group with respect to such obligations or the transactions
contemplated by the Transaction Documents.  The Company acknowledges that it has
elected to provide all Subscribers with the same terms and Transaction Documents
for the convenience of the Company and not because Company was required or
requested to do so by the Subscribers. 

 

20

 

 

(o)  Equal Treatment. No consideration shall be offered or paid to any Person to
amend or consent to a waiver or modification of any provision of the Transaction
Documents unless the same consideration is also offered and paid to all the
Subscribers and their permitted successors and assigns.

 

(p)  Adjustments. The Conversion Price or Exercise Price, as applicable, amount
of Conversion Shares and Warrant Shares, trading volume amounts, price/volume
amounts and similar figures in the Transaction Documents shall be equitably
adjusted and as otherwise described in this Agreement, the Notes and Warrants.

 

(q)  Expenses. The Company shall bear all expenses for all parties hereto in
connection with the transactions contemplated in this Agreement, the other
Transaction Documents and any other agreement delivered in connection herewith
or therewith, including, without limitation, legal, due diligence and
documentation expenses.

 

(r)  Recitals. The recitals of this Agreement are incorporated by reference
hereby and are deemed a part of this Agreement.

 

[Remainder of Page Intentionally Left Blank]

 

21

 

 

Please acknowledge your acceptance of the foregoing Subscription Agreement by
signing and returning a copy to the undersigned whereupon it shall become a
binding agreement between us.

 

  MIMVI, INC.   a Nevada corporation         By: /s/ Michael Poutre     Name:
Michael Poutre     Title: Chief Executive Officer      

 

 



SUBSCRIBER PURCHASE PRICE NOTE PRINCIPAL WARRANTS Cape One Financial Master Fund
Ltd.

 

 

 

 

 

/s/ Reid Drescher                                           

By: Reid Drescher

Managing Member Cape One Financial Advisors on behalf of Cape One Master Fund
Ltd

 

$100,000  $100,000 400,000



 

[Signature Page to Subscription Agreement]

 

22

 

 

LIST OF EXHIBITS AND SCHEDULES

 

            Exhibit A   Form of Note       Exhibit B   Form of Warrant      
Exhibit C   Escrow Agreement       Exhibit D   Addendum

 



23

 

